Citation Nr: 0026019	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an increased (compensable) 
rating for residuals of a tonsillectomy.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected residuals of a tonsillectomy are 
currently asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.97, Diagnostic 
Code 6516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a December 1950 rating decision, the RO granted service 
connection for residuals of a tonsillectomy, evaluated as 
noncompensably disabling.  The rating has been continued to 
date.

VA outpatient treatment records dated in 1997 and 1998 are 
negative for complaint of or treatment for residuals of a 
tonsillectomy.  A diagnosis of bronchitis is noted in March 
1998.  

On VA nose, sinus, larynx, and pharynx examination in October 
1998, the veteran complained of chronic nasal congestion and 
postnasal drainage whenever there was a change in weather.  
Physical examination of the pharynx revealed there was a 
postnasal drainage, but no inflammation.  A subacute 
laryngoscopy was performed.  Both vocal cords were found to 
be normal and mobile, and there was no growth on either vocal 
cord.  A normal pharynx and larynx were observed.  

On VA nose, sinus, larynx, and pharynx examination by a nurse 
practitioner (N.P.) in November 1999, the veteran again 
complained of chronic nasal congestion and postnasal drainage 
which increased when the weather changes.  He denied any 
headaches or other symptoms.  The examiner noted that there 
was no evidence of vocal hoarseness during the examination.  
Physical examination revealed the pharynx was benign.  The 
diagnosis was tonsillectomy resolved with no evidence of 
hoarseness.  

On VA nose, sinus, larynx, and pharynx examination by a 
medical doctor (M.D.) in November 1999, the veteran reported 
he had been asymptomatic for many years following a 
tonsillectomy, but noted a small amount of intermittent sore 
throat, especially with certain weather changes.  Physical 
examination of the throat revealed a normal oral cavity.  
There was no evidence of regrowth of the tonsils.  The tonsil 
fossa was clean without any evidence of exudate or infection.  
The oropharynx and hypopharynx were normal by mirror 
examination.  Examination of the neck revealed no masses or 
adenopathy.  The examiner indicated that the veteran's 
intermittent sore throat was probably more related to his 
chronic smoking and that none of his symptoms were related to 
his tonsillectomy.  It was stated there was no evidence of 
infection or signs of malignancy.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The criteria for evaluation of diseases of the nose and 
throat are set forth in the Schedule in 38 C.F.R. § 4.97.  
Residuals of tonsillectomy and pharyngitis are rated as 
analogous to the criteria found in Diagnostic Code 6516, 
which pertains to chronic laryngitis.  Diagnostic Code 6516 
provides that an evaluation of 10 percent disabling is 
appropriate based on objective evidence of hoarseness, with 
inflammation of the cords or mucous membranes.  An evaluation 
of 30 percent disabling is warranted where the evidence 
demonstrates hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

In this case, recent VA examinations have been negative for 
symptoms of service-connected residuals of a tonsillectomy.  
Physical examination and a laryngoscopy have consistently 
revealed normal pharynx and larynx structures.  There has 
been no noted associated abnormality of the veteran's vocal 
cords.  The November 1999 VA nose examination specifically 
stated that there was no evidence of vocal hoarseness.  
Additionally, the veteran's complaint of intermittent sore 
throat has been characterized by a VA examiner as other than 
a residual of a tonsillectomy.  Thus, a compensable 
evaluation under Diagnostic Code 6516 is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6516.  

The Board notes that in the Statement of the Case issued in 
April 1998 as well as in Supplemental Statements of the Case 
issued in August 1999 and February 2000, the diagnostic 
criteria from Diagnostic Code 6516 are cited.  However, 
rating decisions in the claims file indicate that Diagnostic 
Codes 6599 and 6520 were used in ascertaining the appropriate 
rating for the veteran's disorder.  As such, the Board has 
also considered application of Diagnostic Code 6520, which 
pertains to stenosis of the larynx, to include residuals of 
laryngeal trauma.  However, the Board has concluded that 
application of the criteria found in these codes would not be 
appropriate in this instance, as the objective evidence is 
not indicative of stenosis, trauma, or other injury to the 
veteran's larynx as a residual of a tonsillectomy.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to an increased (compensable) rating for 
residuals of tonsillectomy is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


